Citation Nr: 0700147	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Teodoro Q. Singson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to May 1942, 
was in no casualty status from May 1942 to December 1942, was 
missing from December 1942 to June 1945, and had service with 
the regular Philippine Army from June 1945 to May 1946.  The 
veteran died in June 1950, and the appellant seeks benefits 
as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1. In a rating decision in October 1956, the RO denied the 
claim of service connection for the cause of the veteran's 
death; after the appellant was notified of the adverse 
determination and of her procedural and appellate rights, she 
did not appeal the rating decision.  

2. The additional evidence presented since the rating 
decision in October 1956 by the RO is cumulative or redundant 
of evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim. 




CONCLUSION OF LAW

As new and material evidence has not been presented, the 
rating decision in October 1956 by the RO, denying service 
connection for the cause of the veteran's death may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a 


disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2003.  The notice informed the appellant of the 
type of evidence needed to substantiate the underlying claim 
for Dependency and Indemnity Compensation, that is, service 
connection for the cause of the veteran's death, which is 
evidence that the veteran died from a service-related injury 
or disease.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of her claim.  For 
example, she was asked to submit medical records of treatment 
of the veteran's death-causing conditions.  The notice 
included the general effective-date provision for service 
connection, that is, the date of receipt of the claim.  

While the VCAA notice in August 2003 did not inform the 
appellant as to the type of evidence necessary to reopen the 
claim, namely, new and material evidence and what each of 
those terms - "new" and "material" - means, the RO did 
furnish a full explanation of these terms in the November 
2004 statement of the case.  Moreover, as she was provided 
pre-adjudicatory notice of the underlying requirements to 
establish service connection, which essentially are more 
stringent that those requirements relevant to submitting new 
and material evidence to reopen the claim, and she endeavored 
to meet such requirements through the submission of various 


documents and statements, the Board finds that VA has 
essentially satisfied its obligation to notify and that any 
error or omission in providing notice would not result in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained available service 
medical records, copies of the veteran's death certificate as 
issued by the office of the local civil registrar, as well as 
by the local parish church and the church diocese.  The file 
does not contain any private or VA treatment records, to 
include terminal hospital/clinic records.  Despite the RO's 
request for these records, the appellant has not furnished 
them or any information for the RO to obtain them on her 
behalf.  Indeed, a statement in the file dated in August 2004 
from the mayor of the veteran's hometown indicated that there 
was no hospital or doctor in the municipality in or before 
the year that the veteran died there.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in October 1956, the RO denied service 
connection for the cause of the veteran's death on grounds 
that his cause of death (malaria) was not due to or 
aggravated by his military service.  The RO determined that 
the condition causing the veteran's death was shown more than 
four years after discharge from service and there was no 
evidence to show that it was related to his military service.  

In a letter, dated in October 1956, the RO notified the 
appellant of the adverse determination and of her procedural 
and appellate rights.  The notice included the appellant's 
right to appeal the adverse determination by notifying the RO 
of her intention within one year from the date of the letter.  
As the appellant did not indicate her disagreement within 
allotted timeframe, the rating decision by the RO in October 
1956 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
October 1956 is summarized as follows.  

Documentation from the service department verified in 
February 1952 the veteran's military service as follows:  he 
was beleaguered from December 1941 to May 1942, was in no 
casualty status from May 1942 to December 1942, was missing 
from December 1942 to June 1945, and had service with the 
regular Philippine Army from June 1945 to May 1946.  The 
service medical records, consisting of the veteran's 
separation physical examination in May 1946, do not show any 
complaints, clinical findings, or diagnosis of malaria.  A 
Philippine Commonwealth Army document related to the 
veteran's discharge in May 1946 indicates that the veteran 
was physically fit for discharge; the spaces provided to 
notate any wounds received or sicknesses incurred in service 
were blank.  The veteran's death certificate as issued by the 
office of the local civil registrar lists the cause of death 
in June 1950 as malaria.  Two statements of receipt, dated in 
June 1950, for services rendered in connection with the 
veteran's burial indicate that the veteran died as a result 
of malaria.  

Current Claim to Reopen 

As the unappealed rating decision in October 1956 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

Prior to the current claim on appeal, the appellant and her 
children at various times (in May 1960, January 1975, 
September 1976, January 1979, and October 1979) wrote letters 
to VA requesting death benefits or Army "insurance" based 
on the death of the veteran.  The RO responded to each of 
these letters, indicating in essence that there were no VA 
benefits that were due and payable.  The previous claim for 
benefits in 1956 was disallowed and there was no entitlement 
to benefits because the veteran's cause of death was 
unrelated to his military service.  (There was no notice of 
appellate rights furnished along with these letters.)  In 
August 2003, the appellant filed the current application to 
reopen the claim for entitlement to Dependency and Indemnity 
Compensation (DIC).

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

VA laws and regulations provide that a death will be 
considered to result from a service-connected disability when 
the evidence establishes that disability which is causally 
related to service was either a principal or contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to constitute 
a principal cause of death, it must be shown to be the 
primary cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to constitute a contributory cause of death, it 
must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  38 C.F.R. § 3.312 (c).  Although there 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a 
reasonable basis to hold that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c).

Analysis

The additional, nonduplicative evidence presented since the 
rating decision in October 1956 consists of death 
certificates issued by the local parish church and church 
diocese, and statements of the appellant, children of the 
veteran, mayor of the veteran's hometown, and friends and 
neighbors of the veteran and the appellant.  

The death certificates confirm the veteran's death in June 
1950 due to malaria.  Such evidence is redundant of evidence 
previously considered.  The statement of the appellant are to 
the effect that the cause of the veteran's death was related 
to his military service, and that as the veteran served in 
areas where malaria-causing mosquitoes were abundant the 
possibility could not be discounted that he had acquired 
malaria before his separation from service in 1946.  She also 
indicated that she and the veteran had lived in poverty, in a 
very remote region without easy access to medical providers, 
and that there were no medical records to present to show 
that within six months of the veteran's separation from 
service he suffered symptoms of the malaria sickness that 
continued until he died in June 1950.  A statement of the 
mayor of the veteran's hometown, dated in August 2004, 
indicates that there was no hospital or doctor in the 
municipality in or before 1950.  Such evidence does not 
appear to be redundant of evidence previously considered.  

Statements of several friends and neighbors of the veteran, 
received in January 1975 and August 2004, indicate the 
following:  that the veteran became sick while in the jungle 
during military service; that the veteran's ailment was 
prolonged up until his death in June 1950; that the veteran 
went home in 1942 after being in the jungle and was 
personally witnessed as having been thin, pale, and sick with 
malaria; that not long after the veteran was discharged from 
service in 1946 he was suffering from a recurring illness 
then believed to be malaria, from which he continued to 
suffer up to the time of his death; and that despite his 
recurring malaria sickness the veteran was not brought to the 
hospital for treatment due to certain factors such as his 
inability to afford transportation and treatment and the 
difficulty in traveling from their remote region to the 
hospital a great distance away.  Such evidence does not 
appear to be redundant of evidence previously considered.

Various statements of the veteran's children, received in 
September 1976, January 1979, March 1979, and October 1979, 
apparently in an effort to obtain VA death benefits on behalf 
of the veteran, indicate the following:  that, as related by 
their aunt, the veteran died not long after he came from the 
Japanese authorities and already then he was "spitting 
blood," and that the veteran had been captured, tortured, 
and killed by the Japanese forces while performing his duty 
with the guerrilla forces.  Such evidence does not appear to 
be redundant of evidence previously considered.

Whether or not the certificates of death and the numerous 
statements of the appellant, mayor, children, friends, and 
neighbors, as described above, are redundant of evidence 
previously considered by the RO in October 1956, such 
evidence is not material because it does not relate to the 
unestablished fact necessary to substantiate the claim (i.e., 
medical evidence showing that the condition causing his death 
(malaria) was due to or aggravated by his military service).  
It is further noted that the claim of the veteran's children 
that the veteran was killed by the enemy clearly contradicts 
the appellant's contention and other pertinent evidence in 
the file that the veteran died from malaria a few years after 
his military discharge.  In any case, the evidence added to 
the file since the previous denial in October 1956 is not new 
and material. 

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claim.  The appellant and the 
veteran's friends and neighbors, although competent to report 
on the veteran's symptoms, are nevertheless lay persons 
without medical training and are not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology; consequently their statements do not constitute 
medical evidence to reopen the claim.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened. 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


